COURT OF APPEALS OF VIRGINIA

Present: Judge Bray, Senior Judges Cole and Overton
Argued at Richmond, Virginia

KEVIN DWAYNE SMITH
                                             MEMORANDUM OPINION * BY
v.   Record No. 2332-98-2                     JUDGE RICHARD S. BRAY
                                                FEBRUARY 29, 2000
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF HANOVER COUNTY
                Barnard F. Jennings, Judge Designate

          Linwood T. Wells, III, for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Kevin Dwayne Smith (defendant) was convicted in a bench trial

of involuntary manslaughter.   Defendant complains on appeal that

the trial court erroneously admitted into evidence certain

hospital records and a report of the medical examiner, documents

that he characterizes as hearsay.      Finding no error, we affirm the

conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

                                  I.

     Two exhibits from the Medical College of Virginia Hospitals

(MCV) were received into evidence over defendant's objections.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Exhibit 4 was comprised of hospital records that recited medical

data and narrative related to treatment of defendant for injuries

suffered in the automobile accident subject of the instant

prosecution.    The exhibit included two discernable references to

defendant's blood alcohol concentration, "Alcohol level 2050" and

"ETHANOL 2050 MG/L."    Exhibit 5, generated by the "MCV Toxicology

Lab," reported defendant's blood ethanol at "2047 MG/L."

Throughout both exhibits, the "patient" is identified either as

defendant, by name, or as "XQ, MR.," with a consistent record

number.

     Linda Chapman, MCV Assistant Director of the Department of

Health Information Management, "the keeper of records for MCV,"

testified that Exhibit 4 reflected "authorized notes," "made in

the ordinary course of business," "pretty close to the time of the

transaction."    She explained that a patient unknown upon admission

is initially designated "Mr. X" and assigned a "medical record

number."   Once identified, the patient is "cross-matched" to his

or her record number and all related documentation is then

correlated both by name and number.     Chapman confirmed that the

exhibit embraced that portion of defendant's records designated in

a subpoena duces tecum issued incidental to the subject

prosecution.

     Jung Lee, a MCV "pathology supervisor," identified Exhibit

5 as "printouts from the . . . alcohol scans run on a Mr. XQ" by

MCV Toxicology Technologist Bruce Dressel, reports also produced


                                - 2 -
in response to the subpoena duces tecum.    Lee acknowledged that

the "records and entries were made regularly in accordance with

the lab technicians" at MCV, "near the time of [the]

transaction," and that the technicians "were authorized to make

those entries on the records."    Upon review of the exhibit, Lee

testified that the "alcohol scan" indicated an "alcohol . . .

recording" of 2047.   Dressel confirmed that he conducted the

test reported on Exhibit 5 and that the equipment which produced

the results was "working correctly that . . . night."

     Dr. James C. Valentour, a toxicologist, testified that a

"2047 reading of ethanol" "would translate to about a .17 or a

.18 percent by weight/by volume whole blood alcohol."   Dr.

Valentour opined that an individual "with that blood alcohol

content" would experience "a marked influence on performance and

behavior," a generalized impairment of an array of specified

intellectual and motor functions.

     In unsuccessfully objecting to the receipt of the two

exhibits into evidence, defendant argued that (1) the documents

were hearsay, (2) no "nexus" connected defendant to the

exhibits, and (3) the evidence failed to establish the "chain of

custody" necessary to authenticate the test results.    When the

Commonwealth contended that the exhibits were admissible under

the "business records exception[] . . . to the hearsay rule,"

defendant countered that the exception was applicable only to




                                 - 3 -
"civil cases" and did not dispense with the need to prove chain

of custody.

     Virginia has adopted the modern "Shopbook Rule" as an

exception to the hearsay rule in both civil, see e.g., Neeley v.

Johnson, 215 Va. 565, 211 S.E.2d 100 (1975), and criminal, see

e.g., Frye v. Commonwealth, 231 Va. 370, 345 S.E.2d 267 (1986),

proceedings.

          "Under the modern Shopbook Rule, . . .
          verified regular entries may be admitted
          into evidence without requiring proof from
          the regular observers or record keepers,"
          generally limiting admission of such
          evidence to "facts or events within the
          personal knowledge of the recorder." . . .
          However, this principle does not necessarily
          exclude all entries made by persons without
          personal knowledge of the facts recorded; in
          many cases, practical necessity requires the
          admission of written factual evidence that
          has a circumstantial guarantee of
          trustworthiness.

Fitzhugh v. Commonwealth, 20 Va. App. 275, 280-81, 456 S.E.2d

163, 165 (1995) (citation omitted) (emphasis added).   "The

trustworthiness or reliability of the records is guaranteed by

the regularity of their preparation and the [reliance] of [the]

business . . . entities for which they are kept."   Sprinkler

Corp. v. Coley & Peterson, 219 Va. 781, 793, 250 S.E.2d 765, 773

(1979).

     However, the "[a]dmission of such evidence is conditioned

. . . on proof that the document comes from the proper custodian

and that it is a record kept in the ordinary course of business



                              - 4 -
made contemporaneously with the event by persons having the duty

to keep a true record."       Id.; Lee v. Commonwealth, 28 Va. App.

571, 576, 507 S.E.2d 629, 632 (1998).      Such "authenticat[ion]"

or "verifi[cation]" must be provided "by some person . . . who

can testify that the record was made in the ordinary course of

business.       A supervisor responsible for the custody of the

records should suffice for this purpose."      Charles E. Friend,

The Law of Evidence in Virginia § 18-15 (5th ed. 1999).       To

require the "entrant" to appear and testify would defeat the

rule.     Id.

        Here, the Commonwealth established that the patient records

which comprised both Exhibits 4 and 5 were made and maintained

in the ordinary course of hospital business.      The documents were

connected to defendant, initially by number, and, later, by both

name and number, in accordance with established hospital

procedure.      Produced before the court in specific response to a

subpoena duces tecum, witnesses verified that the records

reflected entries made by "authorized" persons "very close,"

"near," the event.      Nothing in the record before the court

suggested tampering, contamination or other grounds to discredit

the evidence.      The reliance upon the hospital records for the

treatment and care of patients is manifest.      Thus, under the

instant facts, we conclude that both Exhibits 4 and 5 were

admissible under the modern Shopbook Rule exception to hearsay,

as evidence of the facts recited therein.


                                   - 5 -
     Defendant's challenge to the exhibits as hearsay reports of

unauthenticated tests is without merit. 1   Defendant correctly

reminds us that "[w]hen the Commonwealth offers testimony

concerning the physical or chemical properties of an item in

evidence, . . . authentication requires proof of the chain of

custody, including 'a showing with reasonable certainty that the

item has not been altered, substituted, or contaminated prior to

analysis, in any way that would affect the results of the

analysis.'"   Reedy v. Commonwealth, 9 Va. App. 386, 387, 388

S.E.2d 650, 650-51 (1990) (emphasis added) (quoting Washington v.

Commonwealth, 228 Va. 535, 550, 323 S.E.2d 577, 587 (1984), cert.

denied, 471 U.S. 1111 (1985)).    However, the requisite

authentication may be established through various proofs.    Under

the instant circumstances, the Commonwealth properly relied upon

the modern Shopbook Rule to establish the admissibility,

trustworthiness and authentication of the exhibits.

                                  II.

     Defendant next argued that the court erroneously admitted

into evidence the "Report of Investigation by the Medical

Examiner."    Notwithstanding the provisions of Code § 19.2-188,

defendant condemns the report as inadmissible hearsay.      However,



     1
       Defendant's additional argument on brief that the records
otherwise failed to qualify under the exception was not
presented to the trial court and, therefore, will not be
entertained on appeal. Ohree v. Commonwealth, 26 Va. App. 299,
308, 494 S.E.2d 484, 488 (1998); see Rule 5A:18.

                                 - 6 -
apart from the merits of defendant's objection, the trial court,

following argument of counsel, determined that defendant had

previously stipulated to the report.   "The admissibility of

evidence is within the broad discretion of the trial court, and

a ruling will not be disturbed on appeal in the absence of an

abuse of discretion."   Blain v. Commonwealth, 7 Va. App. 10, 16,

371 S.E.2d 838, 842 (1988).   Our review of the ruling in issue

discloses no abuse of discretion.

     Accordingly, we affirm the conviction.

                                                        Affirmed.




                               - 7 -